NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 18-1091
                                     ______________

                                         C. G. B.


                                             v.

                                AIDA SANTA LUCIA;
                              VAROUJAN KHOROZIAN;
                                KYLE KHOROZIAN;
                               DEREK KHOROZIAN,

                                                Defendant-Appellants
                                     ______________

                       Appeal from the United States District Court
                              for the District of New Jersey
                                (D.C. No. 2-15-cv-03401)
                        District Judge: Hon. Susan D. Wigenton
                                     ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 November 14, 2018
                                  ______________

           Before: GREENAWAY, JR., SHWARTZ, and BIBAS, Circuit Judges.

                               (Filed: November 15, 2018)

                                     ______________

                                        OPINION ∗
                                     ______________

       ∗
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
SHWARTZ, Circuit Judge.

       Defendants Aida Santa Lucia, Varoujan Khorozian, Kyle Khorozian, and Derek

Khorozian (collectively, “Defendants”) appeal the District Court’s order (1) denying their

third request for a continuance of an evidentiary hearing to resolve an allegation that

Plaintiff C.G.B. breached a settlement agreement and (2) granting C.G.B.’s motion to

enforce the settlement agreement and denying Defendants’ motion to rescind or reform it.

For the reasons that follow, we will affirm.

                                               I

       C.G.B. sued Defendants for violations of the Victims of Trafficking and Violence

Protection Act of 2000, see 18 U.S.C. §§ 1589, 1595, and related state law claims.

C.G.B. alleged that she was a former teacher in Cameroon who was trafficked into the

United States to perform forced labor. The parties eventually settled the dispute.

According to C.G.B., however, Defendants later attempted to add new material terms to

the settlement agreement. 1 Consequently, C.G.B. moved to enforce the settlement

agreement.

       In response, Defendants asserted that C.G.B. breached the confidentiality clause of

the settlement agreement by disclosing the settlement amount, and that this breach

warranted either the agreement’s rescission or reformation. In support of their cross-


       1
         In particular, Defendants sought to add provisions (1) requiring C.G.B. to sign a
French translation of the agreement; (2) prohibiting C.G.B. from providing testimony in
other cases against Defendants; (3) allowing “all parties” to use discovery produced in
this lawsuit; and (4) requiring that C.G.B. voluntarily dismiss this lawsuit before
receiving the settlement checks. ECF No. 98 at 1-2.
                                               2
motion to rescind or reform the settlement agreement, Defendants included an affidavit

from a Cameroonian government official, Emmanuel Anyang Asongwed, who stated that

the Cameroonian government learned about the claims in the case and the resulting

settlement.

       On October 3, 2017, the Magistrate Judge ordered the parties to appear for a

hearing on October 13, 2017, so Defendants could present evidence of C.G.B.’s

purported breach of the settlement agreement. Two days later, certain Defendants

requested a continuance of the October 13, 2017 hearing. Defendants explained that

witnesses from Cameroon needed time to obtain their visas and travel to the United States

for the hearing. The Magistrate Judge denied the request, observing that Defendants’

proposed witnesses lacked “first-hand personal knowledge of [C.G.B.’s] alleged

disclosure of the confidential terms of the parties’ settlement.” ECF No. 145. In

response, Defendants represented that two Cameroonian nationals, Asongwed and

Nicholas Atangana, had “direct knowledge” of C.G.B.’s disclosure of confidential

information. App. 205. The Magistrate Judge then granted the request, adjourned the

hearing until October 16, 2017, and informed Defendants that the Court would “agree to

take [the Cameroonian witnesses’] testimony via Skype or some other remote means.”

ECF No. 176 at 13.

       Thereafter, Defendants requested a second continuance based on the witnesses’

inability to access videoconferencing equipment or to secure visas in time to attend the

hearing. The Magistrate Judge continued the evidentiary hearing once more to October

26, 2017. Cognizant of the potential technological issues of remote testimony, the

                                            3
Magistrate Judge noted that the continuance “should give plenty of time to arrange to get

on a webcam on a laptop . . . .” ECF No. 177 at 11.

       At the start of the October 26, 2017 evidentiary hearing, Defendants informed the

Court that Asongwed was present to testify, but they requested a third continuance so that

Atangana could testify at a later date. According to Defendants, Atangana could not

testify remotely by videoconference because he went to the United States Embassy in

Cameroon to obtain a visa. The Magistrate Judge denied the request because Defendants

provided “no reason for Mr. Atangana to make himself unavailable to testify remotely at

the hearing in order to seek a visa to travel to the United States to testify in person.”

App. 033.

       Defendants then presented Asongwed’s testimony. Asongwed testified that

C.G.B. called him, years after the only time they met, to discuss the money she received

from her settlement with Defendants. When the Court asked if he knew that it was

C.G.B. who called him, Asongwed testified that he was uncertain, but when questioned

by Defendants’ counsel, he said that the call was with C.G.B. Asongwed was also

questioned about how C.G.B. came to contact him and confronted with contradictions

between his testimony and his affidavit. No other evidence was offered to support

Defendants’ assertion that C.G.B. disclosed confidential information about the

settlement.

       The Magistrate Judge rejected Asongwed’s testimony. The Magistrate Judge

found, among other things, that Asongwed was not credible because his testimony was

inconsistent with his affidavit, he did not provide a reason as to why C.G.B. called him or

                                               4
how she obtained his telephone number, he could not identify C.G.B. as the caller with

certainty, his testimony was evasive, and Defendants and their agents “influenced

improperly” his testimony. App. 031. As a result, the Magistrate Judge recommended

granting C.G.B.’s motion to enforce the settlement agreement and denying Defendants’

motion to rescind or reform it.

       The District Court adopted the Magistrate Judge’s Report and Recommendation.

Defendants appeal.

                                             II 2

       Defendants argue that the District Court erred in (1) denying Defendants’ third

request for a continuance; and (2) denying their cross-motion for rescission or

reformation of the settlement agreement and granting C.G.B.’s motion to enforce it. We

consider each argument in turn.

                                              A

       “A trial court’s decision to deny a continuance will only be reversed on a showing

of abuse of discretion.” Paullet v. Howard, 634 F.2d 117, 119 (3d Cir. 1980). Indeed,

“[w]e will not interfere with a trial court’s control of its docket except upon the clearest

showing that the procedures have resulted in actual and substantial prejudice to the

complaining litigant.” In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982)

(internal quotation marks and citation omitted).




       2
        The District Court had jurisdiction under 28 U.S.C. § 1331. We have jurisdiction
under 28 U.S.C. § 1291.
                                              5
       Defendants sought a third continuance so that Atangana could appear in person or

by videoconference to testify. The Magistrate Judge had previously granted two

continuances, which gave Defendants nearly two additional weeks to coordinate their

witnesses’ appearances or, alternatively, present such testimony by videoconference.

Thus, Defendants had sufficient time and means to adduce the testimony.

       Defendants sought a third continuance at the start of the October 26, 2017 hearing,

explaining that Atangana decided to visit the embassy to obtain his visa rather than make

himself available to appear by video. Defendants gave “no reason” why Atangana could

not testify by videoconference as permitted by the Magistrate Judge, App. 033, and any

harm Defendants suffered from his absence was based on his decision to not participate

remotely. Accordingly, the Magistrate Judge acted well within her discretion in denying

the last-minute request for a third continuance.

                                             B

       We next examine the order granting C.G.B.’s motion to enforce the settlement

agreement and denying Defendants’ cross-motion to rescind or reform it. In reviewing

the enforcement of a settlement agreement, we evaluate the district court’s factual

findings for clear error, Tiernan v. Devoe, 923 F.2d 1024, 1031 n.5 (3d Cir. 1991); Fed.

R. Civ. P. 52(a)(6) (“Findings of fact, whether based on oral or other evidence, must not

be set aside unless clearly erroneous, and the reviewing court must give due regard to the

trial court’s opportunity to judge the witnesses’ credibility”), and we review the court’s

legal conclusions de novo, Covington v. Cont’l Gen. Tire, Inc., 381 F.3d 216, 218 (3d

Cir. 2004).

                                             6
       Defendants’ only argument on appeal is that their witness, Asongwed, testified to

C.G.B.’s discussion of the settlement amount and that C.G.B. provided no evidence to the

contrary. This argument fails for two related reasons. First, the Magistrate Judge found

that Asongwed’s testimony was not credible. “[A]ssessments of witness credibility . . .

are wrapped up in evaluations of demeanor that a trial judge is in a better position to

decide,” and we defer to such assessments unless there is clear error. United States v.

Brown, 631 F.3d 638, 643 (3d Cir. 2011). The Magistrate Judge’s negative views about

Asongwed’s credibility were well supported. For example, Asongwed first said that

C.G.B. called him to discuss the settlement amount, but when the Magistrate Judge

pressed him for further details, he said, “I will not say with certainty” that it was C.G.B.

on the phone. ECF No. 209 at 20. Thus, the Magistrate Judge had a basis to conclude

that Defendants produced no credible evidence that C.G.B. disclosed the settlement

amount to Asongwed or anyone else. Additional support for this conclusion comes from

Asongwed’s affidavit, which stated that the Government of Cameroon “came to learn of

the settlement of a lawsuit . . . and of the claims that [C.G.B.] made” in March 2017, but

made no mention of any contact with C.G.B. ECF No. 102-3 at 2. Furthermore, the

Magistrate Judge noted problems with Asongwed’s demeanor and equivocation when

testifying. Based on these factually supported credibility determinations, the decision to

discount Asongwed’s testimony was not clear error.

       Second, in the absence of any credible evidence that C.G.B. breached the

confidentiality clause of the settlement agreement, it was not error for the District Court

to grant C.G.B.’s motion to enforce the settlement agreement and deny Defendants’

                                              7
motion to rescind or reform it. Defendants had the burden of providing “clear and

convincing proof” that the agreement should be rescinded. 3 Nolan ex rel. Nolan v. Lee

Ho, 577 A.2d 143, 146 (N.J. 1990) (internal quotation marks omitted). Defendants

sought to rescind or reform the agreement because C.G.B. allegedly breached the

agreement by discussing its monetary terms. Because it was not error for the District

Court to discredit the only evidence adduced on this point, and Defendants provided no

other evidence to support their request for relief, they did not make the requisite showing

to justify rescission or reformation. See Brundage v. Estate of Carambio, 951 A.2d 947,

961-62 (N.J. 2008) (explaining New Jersey’s policy in favor of settlements and that

courts should honor settlements “absent compelling circumstances.”) (quoting Nolan, 577

A.2d at 472)). Accordingly, the District Court appropriately granted C.G.B.’s motion to

enforce the settlement agreement and denied Defendants’ motion to rescind or reform it.

                                              III

       For the foregoing reasons, we will affirm.




       3
           The parties agree that New Jersey contract law governs the dispute.
                                              8